Exhibit 10.1

Chemtura Corporation

2011 Management Incentive Program

1. Establishment and Purpose. Pursuant to its authority under the 2010 Chemtura
Corporation Short-Term Incentive Plan (the “STIP”), and consistent with the
purpose of the STIP as stated therein, the Committee hereby establishes the 2011
Chemtura Corporation Management Incentive Program (the “2011 MIP”). Unless
otherwise defined below, all capitalized terms shall have the meaning given to
such terms in or pursuant to the STIP. The 2011 MIP provides each Participant
with an opportunity to earn a performance-based compensation Award for the
calendar year 2011 (the “2011 Performance Period”), based on the attainment of
pre-established performance goals, as set forth below (a “MIP Award”).

2. Threshold Performance. The Committee shall establish an objective threshold
(a “Minimum Threshold”) for each measure of performance during the 2011
Performance Period (each, a “Performance Factor”), below which no MIP Award or
component of a MIP Award will be paid out with respect to that Performance
Factor. Each such applicable Minimum Threshold is set forth in the Exhibits
attached hereto. In order for any portion of the bonus to be payable, the
minimum threshold of Consolidated EBITDA performance must be achieved. In
addition, and to the extent not inconsistent with the terms and conditions set
forth herein, the Committee may in its discretion, adjust the threshold (or
other performance targets) to: (i) reflect a change in corporate capitalization,
such as a stock split or stock dividend; (ii)reflect a corporate transaction,
such as a merger, consolidation, separation, acquisition, divestiture,
reorganization or partial or complete liquidation; or (iii)reflect the
occurrence of any extraordinary event, any change in applicable accounting rules
or principles, any change in the Company’s method of accounting, any change in
applicable law, any change due to any merger, consolidation, acquisition,
divestiture, reorganization, stock split, stock dividend, combination of shares
or other changes in the Company’s corporate structure or shares; or (iv) reflect
any other change of a similar nature. To the extent applicable in determining
any MIP Award, charges to earnings, including but not limited to fines and
penalties related to past: (i) antitrust events; (ii) environmental events;
and/or (iii) corporate restructuring, including plant closures, sale of
businesses and severance, will be excluded.

3. Financials. To the extent applicable, the Committee, in determining any MIP
Award, shall use the information set forth in the Company’s audited financial
statements.

4. MIP Awards. At the time of initial selection / approval by the Committee for
participation in the 2011 MIP, each Participant shall be assigned a percentage
of his or her “base pay” (as defined in the STIP) that will be used in
calculating his or her MIP Award, if any. This percentage of base pay shall be
referred to as the “Target Percentage”. The Committee shall further determine in
which unit of employees the Participant shall be included for purposes of the
2011 MIP. The amount of a Participant’s MIP Award will be determined by
multiplying the Participant’s base pay by the applicable Target Percentage,
applicable Performance Factor and the applicable safety multiplier, subject to
any Performance Adjustment described in the following paragraph.

In determining a Participant’s MIP Award, the Committee reserves the absolute
discretion to increase or decrease the amount produced under the last sentence
of the preceding paragraph, based on the Committee’s assessment of any personal,
function or other performance the Committee determines should be taken into
account (a “Performance Adjustment”); the CEO will recommend to the Committee
any Performance Adjustment for each Participant who reports directly to the CEO.
The CEO and the applicable Business or Function leader will recommend to the
Committee any Performance Adjustment for each other Participant.

 

1



--------------------------------------------------------------------------------

5. Changes to Target Percentage or Performance Factor. The Committee may at any
time prior to the final determination of MIP Awards: (i) change the Target
Percentage of any Participant; (ii) assign a different Target Percentage to a
Participant to reflect any change in the Participant’s responsibility level or
position during the course of the Performance Period; or (iii) change a
Performance Factor to reflect a change in corporate capitalization, such as a
stock split or stock dividend, or a corporate transaction, such as a merger,
consolidation, separation, acquisition, divestiture, reorganization or partial
or complete liquidation, or to equitably reflect the occurrence of any
extraordinary event, any change in applicable accounting rules or principles,
any change in the Company’s method of accounting, any change in applicable law,
any change due to any merger, consolidation, acquisition, divestiture,
reorganization, stock split, stock dividend, combination of shares or other
changes in the Company’s corporate structure or shares, or any other change of a
similar nature.

6. Eligibility. The Committee shall designate Participants in the 2011 MIP in
accordance with the terms of the STIP and as set forth herein. Each Participant
must be an Eligible Employee as of January 1, 2011, and be actively employed as
of the date MIP Awards, if any, are paid. Exceptions may be granted as
determined by the Committee in its sole discretion. Any employee who becomes an
Eligible Employee, as determined by the Committee, as a result of hire or
promotion after January 1, 2011 may be eligible to receive a MIP Award, pro
rated based on the number of whole months that the employee is an Eligible
Employee during calendar year 2011. Similarly, where an Eligible Employee, for
whatever reason, moves to another role during calendar year 2011 for which
different performance measures apply, his or her MIP Award, if any, will be
calculated by taking into account the performance measures for each role and the
actual time that the Eligible Employee spent in each role during calendar year
2011.

7. Committee Authority. The Committee shall have the sole discretion to make all
determinations under the 2011 MIP and the Committee’s determination shall be
final, binding and conclusive on all interested parties.

8. Other Conditions. Eligibility for or actual participation in the 2011 MIP
shall not and in no way is intended to create an agreement of employment for a
definite term. Nothing herein shall or is intended to, (i) obligate the Company
to offer, or offer any employee participation in, a Management Incentive Program
or similar arrangement in the future, and/or (ii) act as a modification of any
employee’s existing terms and conditions of employment. Except as expressly set
forth herein, the 2011 MIP shall be subject to and administered in accordance
with the terms and conditions of the STIP.

Definitions:

Consolidated EBITDA

“Consolidated EBITDA” means, for the calendar year of 2011, net income (or net
loss) from continuing operations (1) plus, to the extent included the
calculation of net income for such period in accordance with GAAP, the sum of
(a) interest Expense, (b) income tax expense, (c) reorganization expense, net,
(d) other expense, (e) depreciation expense, (f) amortization expense,
(g) charges related to facility closures, severance and related costs,
(h) impairment charges, (i) charges related to the accelerated recognition of
asset retirement obligations, (j) antitrust costs, (k) any losses from sales

 

2



--------------------------------------------------------------------------------

of assets or a business other than in the ordinary course of business,
(l) charges for the accelerated amortization of capitalized financing costs or
debt discounts, (m) expenses including professional fees associated with the
issuance of indebtedness or the amendment, waiver or restructuring of the
principal and terms of existing indebtedness including such charges related to
accounts receivable facilities, (n) charges associated with the curtailment or
settlement of pension and post retirement medical plans, (o) expenses related to
natural disasters such as hurricanes or earthquakes that disrupt operations and
(p) any non-cash compensation expense arising from the grant of stock based
compensation to officers, directors and employees (2) minus (a) other income,
(b) any gains from sales of assets or a business other than in the ordinary
course of business, (c) income associated with the accelerated amortization of
premiums on debt and (d) gains associated with the curtailment or settlement of
pension and post retirement medical plans.

Should the Company divest a business(s) during the calendar year, the
Consolidated EBITDA Target shall be reduced (or increased) by the amount of
EBITDA that was to be contributed by (or reduced from) the business(s) before
the deduction of allocated functional and corporate expenses for such period as
the EBITDA of the business(s) is no longer reflected in actual 2011 Consolidated
EBITDA from continuing operations of the Company (“Adjusted Target”). The
Threshold and Maximum Consolidated EBITDA values and all other Consolidated
EBITDA values identified in the Management Incentive Plan documentation shall be
adjusted such that they are the same percentage of the Adjusted Target as were
the original values of the original Target.

Consolidated DSO (Days Sales Outstanding)

“DSO” means, the ratio of Consolidated Accounts Receivable as of end of each
quarter divided by trailing three months of net consolidated sales multiplied by
the number of days in the quarter.

Consolidated DCI (Days Cost in Inventory)

“DCI” means, the ratio of Consolidated Inventory as of end of each quarter
divided by trailing three months of consolidated cost of goods sold multiplied
by the number of days in the quarter.

Business Unit EBITDA

“Business EBITDA” means for the applicable business unit, for the calendar year
of 2011, Operating Income of the business plus depreciation and amortization
expense plus any non-cash compensation expense arising from the grant of stock
based compensation to officers and employees. Should the Company divest a
sub-segment of the business during the calendar year, the Business Unit EBITDA
Target shall be reduced (or increased) by the amount of EBITDA of the
sub-segment that was to be contributed by (or reduced from) the business before
the deduction of allocated functional and corporate expenses for such period as
the EBITDA of the business sub-segment is no longer reflected in actual 2011
Business Unit EBITDA (“Adjusted Target”). The Threshold and Maximum Business
Unit EBITDA values and all other Business Unit EBITDA values identified in the
Management Incentive Plan documentation shall be adjusted such that they are the
same percentage of the Adjusted Target as were the original values of the
original Target.

Business Unit DSO (Days Sales Outstanding)

“DSO” means, the ratio of Accounts Receivable of the business unit as of end of
each quarter divided by trailing three months of net sales of the business
multiplied by the number of days in the quarter.

Business Unit DCI (Days Cost in Inventory)

“DCI” means, the ratio of Inventory of the business unit as of end of each
quarter divided by trailing three months of cost of goods of the business sold
multiplied by the number of days in the quarter.

 

3



--------------------------------------------------------------------------------

EXECUTIVE PARTICIPANTS

1. For each Executive Participant, as determined by the Committee, his or her
2011 MIP Award if any shall be calculated based on the following Performance
Factors, in the following proportions (each as identified in Exhibit A):

 

Metric

   Weighting  

Consolidated EBITDA

     70 % 

Consolidated Days Sales Outstanding

     15 % 

Consolidated Days Cost in Inventory

     15 % 

2. In order for any portion of the bonus to be payable, the minimum threshold of
Consolidated EBITDA performance must be achieved. Set forth in Exhibit A is a
schedule identifying the Minimum Threshold for each Performance Factor
identified above, as well as a scale of payout eligibility based on performance
relative to target, subject in all cases to the other terms and conditions set
forth in the 2011 MIP, including the STIP and Exhibit A.

3. Each level of performance on the scale is expressed as a percentage of actual
performance relative to target performance.

4. Each level of performance also is assigned a corresponding percentage
(between 0% and 200%) that is eligible for payout with respect to that
Performance Factor.

5. For example, where actual performance is equal to target performance, then
100% of that Performance Factor is eligible for payout, subject to the other
terms and conditions set forth in the 2011 MIP, including the STIP and Exhibit
A.

6. In no event will any Participant be eligible for a payout of more than 200%
of target for any Performance Factor.

7. The steps in the scale between minimum, target and maximum also are shown in
Exhibit A. If performance and/or pay out percentage are not equal to the numbers
shown in Exhibit A, actual pay out percent will be interpolated.

8. Consolidated DSO and DCI performance will be measured quarterly and paid out
at the end of the year if Consolidated EBITDA threshold performance is achieved.

9. A Safety Multiplier of .9 to 1.1 shall be applied to the final MIP payout.
The multiplier will be based on achievement of specified safety program results
and measured by Total Recordable Case Rate results as defined in Exhibit A.

 

4